DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-4, 6-7, 10, 12-13 and 15-24 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 13, 18 and 24 (see Remarks pages 10-12 filed on 11/23/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Nishizaki (US 2015/0092236) discloses image processing apparatus includes a processor to perform: acquiring date information determined based on a current date; selecting an icon to be displayed on the display unit, according to the date information, from a plurality of icons that is used to execute image processing; controlling a display unit such that the display unit displays the selected icon; acquiring selection information specifying an icon selected from the icon displayed on the display unit; and controlling a printing execution unit such that the printing execution unit prints an image by executing the image processing associated with the icon specified. In a case where the date information represents a first date, the processor, in the selecting, configured to select a first icon, and in a case where the date information represents a second date, the processor, in the selecting, configured to select a second icon, (Para 0025-0112). However, Nishizaki does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and control the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Further, the next closest prior art Kamoi (US 2019/0012056) discloses information processing apparatus includes: a display that displays plural operators for selection of service processes; and a detection unit that detects an operation state of a user before selection of any of the operators, wherein in a case where a predetermined operation state is detected, the display displays, on each of at least one or more of the plural operators displayed on the display, relevant information associated with the operator, (Para 0023-0118). However, Kamoi does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and control the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Finally, the next closest prior art Kato (US 2016/0028907) discloses image processing apparatus has a display, a memory and a processor. The display displays a plurality of objects. The memory stores display setting data for displaying the objects. When a move button which is added to the object detects an operation of a user, the processor edits the display setting data so that display positions of the relevant object and an object which is paired with the relevant object are exchanged, (Para 0024-0118). However, Zehler et al does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and control the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Therefore, the prior arts Nishizaki, Kamoi and Kato alone or in combination do not render obvious in include the claimed feature in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and control the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”

Regarding independent claim 13, the closest prior art, Nishizaki (US 2015/0092236) discloses image processing apparatus includes a processor to perform: acquiring date information determined based on a current date; selecting an icon to be displayed on the display unit, according to the date information, from a plurality of icons that is used to execute image processing; controlling a display unit such that the display unit displays the selected icon; acquiring selection information specifying an icon selected from the icon displayed on the display unit; and controlling a printing execution unit such that the printing execution unit prints an image by executing the image processing associated with the icon specified. In a case where the date information represents a first date, the processor, in the selecting, configured to select a first icon, and in a case where the date information represents a second date, the processor, in the selecting, configured to select a second icon, (Para 0025-0112). However, Nishizaki does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and controlling the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Further, the next closest prior art Kamoi (US 2019/0012056) discloses information processing apparatus includes: a display that displays plural operators for selection of service processes; and a detection unit that detects an operation state of a user before selection of any of the operators, wherein in a case where a predetermined operation state is detected, the display displays, on each of at least one or more of the plural operators displayed on the display, relevant information associated with the operator, (Para 0023-0118). However, Kamoi does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and controlling the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Finally, the next closest prior art Kato (US 2016/0028907) discloses image processing apparatus has a display, a memory and a processor. The display displays a plurality of objects. The memory stores display setting data for displaying the objects. When a move button which is added to the object detects an operation of a user, the processor edits the display setting data so that display positions of the relevant object and an object which is paired with the relevant object are exchanged, (Para 0024-0118). However, Zehler et al does not disclose in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and controlling the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”
Therefore, the prior arts Nishizaki, Kamoi and Kato alone or in combination do not render obvious in include the claimed feature in the affirmative, “display a menu screen including a plurality of buttons each for executing each of a plurality of functions, wherein the menu screen includes at least one of first and second buttons, the first button causing, when selected, the image processing apparatus to display a setting screen for a first function to receive an instruction through the setting screen to execute the first function, the second button causing, when selected, the image processing apparatus to execute the first function and controlling the image processing apparatus to execute different preparation operations for the first function between a case of displaying the menu screen including the second button and a case of displaying the menu screen not including the second button.”

Regarding independent claim 18, the closest prior art, Nishizaki (US 2015/0092236) discloses image processing apparatus includes a processor to perform: acquiring date information determined based on a current date; selecting an icon to be displayed on the display unit, according to the date information, from a plurality of icons that is used to execute image processing; controlling a display unit such that the display unit displays the selected icon; acquiring selection information specifying an icon selected from the icon displayed on the display unit; and controlling a printing execution unit such that the printing execution unit prints an image by executing the image processing associated with the icon specified. In a case where the date information represents a first date, the processor, in the selecting, configured to select a first icon, and in a case where the date information represents a second date, the processor, in the selecting, configured to select a second icon, (Para 0025-0112). However, Nishizaki does not disclose in the affirmative, “at least one processor executing the instructions causing the image processing apparatus to: execute a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; execute a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
Further, the next closest prior art Kamoi (US 2019/0012056) discloses information processing apparatus includes: a display that displays plural operators for selection of service processes; and a detection unit that detects an operation state of a user before selection of any of the operators, wherein in a case where a predetermined operation state is detected, the display displays, on each of at least one or more of the plural operators displayed on the display, relevant information associated with the operator, (Para 0023-0118). However, Kamoi does not disclose in the affirmative, “at least one processor executing the instructions causing the image processing apparatus to: execute a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; execute a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
“at least one processor executing the instructions causing the image processing apparatus to: execute a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; execute a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
Therefore, the prior arts Nishizaki, Kamoi and Kato alone or in combination do not render obvious in include the claimed feature in the affirmative, “at least one processor executing the instructions causing the image processing apparatus to: execute a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; execute a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”

Regarding independent claim 24, the closest prior art, Nishizaki (US 2015/0092236) discloses image processing apparatus includes a processor to perform: acquiring date information determined based on a current date; selecting an icon to be displayed on the display unit, according to the date information, from a plurality of icons that is used to execute image processing; controlling a display unit such that the display unit displays the selected icon; acquiring selection information specifying an icon selected from the icon displayed on the display unit; and controlling a printing execution unit such that the printing execution unit prints an image by executing the image processing associated with the icon specified. In a case where the date information represents a first date, the processor, in the selecting, configured to select a first icon, and in a case where the date information represents a second date, the processor, in the selecting, configured to select a second icon, (Para 0025-0112). However, Nishizaki does not disclose in the affirmative, “executing a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; executing a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
“executing a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; executing a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
Finally, the next closest prior art Kato (US 2016/0028907) discloses image processing apparatus has a display, a memory and a processor. The display displays a plurality of objects. The memory stores display setting data for displaying the objects. When a move button which is added to the object detects an operation of a user, the processor edits the display setting data so that display positions of the relevant object and an object which is paired with the relevant object are exchanged, (Para 0024-0118). However, Zehler et al does not disclose in the affirmative, “executing a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; executing a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”
Therefore, the prior arts Nishizaki, Kamoi and Kato alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing a login processing of a user in a preparation state after starting up the image processing apparatus to display an initial screen for the user, wherein the initial screen is set for each user and the initial screen displayed is a menu screen including a plurality of buttons for executing each of a plurality of functions; executing a preparation operation for the function if the button which when selected causes the image processing apparatus to execute the function is included in the menu screen.”

Dependent claims 2-4, 6-7, 10, 12, 15-17 and 19-23 are allowed because of their dependency to claims 1, 13, 18 and 24 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677